Title: From Thomas Jefferson to Gabriel Duvall, 13 March 1801
From: Jefferson, Thomas
To: Duvall, Gabriel



Dear Sir
Washington Mar. 13. 1801.

The office of Chief judge for the district of Columbia being become vacant by the resignation of mr Johnson, my desire to procure for offices of so much confidence, & permanence, persons whose talents & integrity may ensure to the public the honest benefits expected from them, and strengthen the mass of confidence which from the people at large […] so necessary for their own service, has induced me to propose it for your acceptance. the office is during good behavior, & the salary 2300. Dollars a year. the first session for the county of Washington being fixed to the 4th. Monday (23d.) of this month, I will sollicit the favor of as early an answer as possible. accept assurances of my high consideration and respect.

Th: Jefferson

 